Citation Nr: 9934002	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  97-29 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a disability 
claimed as a right thigh injury secondary to service-
connected arthritis of the lumbar spine.  

2.  Entitlement to an increase in the 40 percent evaluation 
currently assigned for service-connected post-operative 
residuals of a left (minor) shoulder dislocation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from March 1943 to April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 decision by the RO which 
denied, in part, service connection for a right thigh injury 
secondary to a right knee disability for which service 
connection has not been granted and an increased rating for 
the service-connected left shoulder disability.  A personal 
hearing was held at the RO in October 1997.  At the personal 
hearing, the veteran withdrew his claim of service connection 
for a right thigh injury secondary to a right knee disorder, 
and raised the issue of service connection for a right thigh 
injury secondary to his service-connected back disorder.  The 
additional claim was denied by the hearing officer and the 
veteran was provided with a Supplemental Statement of the 
Case, from which he perfected a timely appeal in December 
1997.  In July 1999, a hearing was held at the RO before Iris 
S. Sherman, who is a member of the Board designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(a) (Supp. 1999).  

At the hearing in July 1999, the veteran raised the 
additional issue of service connection for a right thigh 
injury secondary to service connected myositis of the legs.  
This issue is not in appellate status and is not inextricably 
intertwined with the issues developed on appeal.  Therefore, 
the matter is referred to the RO for appropriate action.  

Lastly, the Board notes that, while not ripe for appellate 
review, the issue of whether new and material evidence has 
been submitted to reopen the claim of service connection for 
a seizure disorder matter will be addressed in the REMAND 
portion of this document.  


FINDINGS OF FACT

1.  No competent evidence has been submitted to establish 
that the veteran has a right thigh injury which is 
proximately due to or the result of or being aggravated by a 
service-connected disability; the claim for secondary service 
connection is not plausible.  

2.  The veteran is already assigned the maximum schedular 
rating for unfavorable ankylosis of the scapulohumeral 
articulation; the veteran has not had a shoulder replacement.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
service connection for a right thigh injury secondary to 
service-connected arthritis of the lumbar spine.  38 U.S.C.A. 
§ 5107 (West 1991).  

2.  An increased rating in excess of the 40 percent 
evaluation currently assigned for service-connected post-
operative residuals of a left (minor) shoulder dislocation is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, including Diagnostic Code 
5200 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

By rating action in February 1948, service connection was 
established for recurrent dislocation of the left shoulder 
based on evidence that the veteran suffered a dislocation of 
the shoulder shortly before he was discharged from service 
and had surgery for recurrent left shoulder dislocations at a 
VA hospital shortly after discharge from service.  A 20 
percent evaluation was assigned, effective from April 16, 
1946, the day following the veteran's discharge from service.  

The record shows that the veteran underwent a modified 
Banhart procedure at a VA hospital in February 1958 because 
of complaints of recurrent dislocations of the left shoulder.  
He was readmitted in July 1958 for intensive corrective 
therapy to improve function of the left shoulder but did not 
show much improvement.  After consultation with an orthopedic 
surgeon, it was determined that the metallic screws should be 
removed.  In August 1958, the metallic screws were removed, 
the biceps tendon was transposed, and the left shoulder was 
manipulated under anesthesia which gave definite increase in 
the range of motion of the shoulder.  Strength and range of 
motion in the shoulder joint were improved when the veteran 
was discharged in late August 1958.  The veteran continued 
with physical therapy through October 1958 with good relief, 
but he still had limited range of motion.  

When examined by VA in February 1959, abduction was to 60 
degrees, internal rotation was to 20 degrees, external 
rotation was absent, extension was to 10 degrees, and forward 
flexion was to 45 degrees.  

By rating action in May 1959, the veteran was assigned a 
temporary total rating for convalescence following surgery in 
February 1958, effective from February 26 to November 27, 
1958, and a 40 percent rating, effective from November 28, 
1959.  

When examined by VA in August 1959, abduction was limited to 
45 degrees.  There was only slight internal rotation and 
external rotation was completely absent.  Forward flexion was 
full (to 90 degrees), but showed weakness in maintenance 
against resistance.  Backward elevation or extension was 
limited to an arc of 10 degrees.  There was marked atrophy of 
all the shoulder girdle muscles, including the deltoid, with 
a 1/2 inch atrophy of the left forearm and 3/4 inch atrophy of 
the left upper arm.  The veteran had good grip strength on 
the left, and range of motion of the left elbow, wrist, and 
hand were normal.  Reflexes were normal in the left upper 
extremity with moderate loss of touch sensation over the two 
surgical scars.  The veteran could raise his left arm to 
shoulder level anteriorly, but not laterally.  To raise his 
left arm, the veteran had to raise it in a posterolateral 
manner to about 75 percent to shoulder level.  He could not 
rotate the left arm outward, and inward rotation was impaired 
by 25 percent.  X-rays studies showed no evidence of 
arthritic changes in the left shoulder.  The diagnoses 
included recurrent dislocations of the left shoulder severe 
limitation of motion, atrophy of the shoulder girdle muscles 
and moderate atrophy of the forearm and upper arm.  

The veteran was admitted to a VA hospital in February 1961 
for complaints of pain in his left shoulder and neck for the 
previous two weeks.  Treatment included multiple injections 
about the left shoulder area, without any lasting benefit, 
and physiotherapy with infrared and ultra sound treatments, 
with some relief.  Clinical findings at that time were not 
significantly different from those reported on the August 
1959 VA examination report.  

By rating action in August 1961, the veteran was assigned a 
temporary total rating for hospitalization under the 
provisions of 4.29, effective from February 27 to March 31, 
1961, when the 40 percent evaluation was restored.  

The veteran was admitted to a VA hospital in November 1961 
for left shoulder and neck pain.  The musculature of the left 
shoulder showed some wasting due to the prior surgeries, and 
range of motion was limited to 90 degrees in all planes.  The 
rest of the physical examination was negative for any 
neurological signs or joint pathology.  Treatment included 
physical therapy, primarily for pain in the cervical area.  
The veteran reached maximum benefit in January 1962, and was 
discharged on February 27, 1962.  

By rating action in April 1962, the veteran was assigned a 
temporary total rating under the provision of 38 C.F.R. 
§ 4.29 for hospitalization, effective from November 27, 1961 
to February 28, 1962, when the 40 percent evaluation was 
restored.  

When examined by VA in July 1980, downward flexion was to 120 
degrees, abduction was to 70 degrees, and internal and 
external rotation was to 45 degrees.  There was evidence of 
anterior deltoid atrophy.  

When examined by VA in July 1995, there was atrophy of all of 
the muscles of the left shoulder girdle.  Deep tendon 
reflexes were intact, and there was weakness of the 
pectoralis major and minor muscles.  The deltoid muscles were 
reduced to 50 percent of normal, and biceps and triceps 
muscle function was approximately 70 percent of normal.  The 
veteran had normal motion in the left wrist and hand.  
Heberden's nodes of all of the joints of the upper limbs were 
noted.  The diagnoses included severe advanced calcific 
degenerative osteoarthritis of the left shoulder due to 
repeated surgical repairs of the rotator cuff tear injury 
during service.  

VA x-ray studies of the veteran's left shoulder taken on July 
7, 1995 (the day after the VA examination) showed joint space 
narrowing and osteophytosis of the head of the humerus.  The 
radiologist noted that there was evidence that some type of a 
rod had been removed from the proximal humerus.  Some slight 
degenerative changes were noted at the acromioclavicular 
joint.  The impression was minimal degenerative joint 
disease.  

VA medical records show that the veteran was hospitalized in 
September 1996 after falling at home.  On admission, the 
veteran reported that his right knee gave out while he was 
standing in his kitchen and that he fell onto his right side.  
The hospital records show that the veteran sustained a severe 
right hip fracture and required closed reduction with 
internal fixation.  The diagnoses at discharge included right 
Garden III femoral neck fracture.  

At a personal hearing at the RO in October 1997, the veteran 
testified that his left shoulder and arm were so painful that 
it hurt to just touch his skin.  The veteran testified that 
he had recently undergone surgery for lung cancer, which 
included removal of two ribs on his left side, and that he 
was prescribed morphine sulfate for his pain at the radiation 
clinic.  The veteran reported that he was told by his doctors 
after the surgery not to lift anything.  

The veteran reported severe pain in his left shoulder when 
seen at a VA orthopedic clinic in December 1997.  Left 
thoracotomy for lung cancer was noted on examination.  
Forward extension and abduction of the left shoulder was 
possible to 45 degrees, with extension to 30 degrees.  The 
assessment included severe limitation of motion of the left 
shoulder, probable frozen shoulder.  The examiner indicated 
that the veteran might benefit from physical therapy but he 
declined.  

The veteran's testimony at a personal hearing before the 
undersigned at the RO in July 1999 was similar to that which 
he offered at the earlier hearing.  The veteran reported that 
his primary problem was chronic pain and severe limitation of 
motion in the left shoulder.  He reported that the 
medications he took helped make the pain tolerable but did 
not relieve his symptoms.  The veteran also testified that he 
started receiving Social Security benefits when he turned 65 
years of age.  

Analysis
Secondary Service Connection

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period of war.  38 U.S.C.A. § 1110 
(West 1991).  Secondary service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a) (1999).  
Additionally, secondary service connection may be established 
for a disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 8 Vet. App. 374 (1995).  

Regarding the veteran's claim for secondary service 
connection for a right thigh injury, the threshold question 
to be answered is whether a well-grounded claim has been 
presented.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  A well-grounded claim is defined as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  38 U.S.C.A. §  5107 provides that the 
claimant's submission of a well-grounded claim gives rise to 
the VA's duty to assist him in the development of facts 
pertinent to his claim.  If he has not presented a well-
grounded claim, his appeal must fail, and there is no further 
duty to assist him in the development of the claim.  

In order for the veteran's claim to be well grounded, there 
must be competent evidence of:  (1) a current disability (a 
medical diagnosis); (2) the incurrence or aggravation of an 
injury or disability by a service-connected disability (lay 
or medical evidence); and (3) a nexus (that is, a link or a 
connection) between the current disability and a service-
connected disability.  Competent medical evidence is required 
to satisfy this third prong.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table) and Reiber v. Brown, 7 Vet. App. 513 (1995).  
"Although the claim need not be conclusive, the statute 
[Section 5107] provides that [the claim] must be accompanied 
by evidence" in order to be considered well grounded.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim 
for service connection, this generally means that evidence 
must be presented which in some fashion links the claimed 
disability to a period of military service, or to an already 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Montgomery v. Brown, 
4 Vet. App. 343 (1993).  

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether the claim is well 
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
However, lay assertions of medical diagnosis or causation do 
not constitute competent evidence sufficient to render a 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In this case, the veteran has not alleged that a right thigh 
injury (fracture of the femoral head) had its onset in or was 
aggravated by service.  Rather, the veteran asserts that his 
right thigh injury was caused by his service-connected back 
disorder.  At the personal hearing in October 1997, the 
veteran testified that he believed that his service-connected 
back disorder, manifested by pain and stiffness, caused him 
to fall and injure his right thigh (fractured hip).  However, 
VA hospital records show that at the time of admission in 
September 1996, the veteran reported that his right knee gave 
way and that he fell onto his right side, apparently to 
protect his left shoulder.  A similar history was reported on 
a physical therapy evaluation for discharge from the hospital 
several days later.  In any event, the Board finds after 
exhaustive review of the numerous medical reports of record, 
that there is no medical opinion that even remotely suggests 
an etiological relationship between the veteran's current 
right thigh injury and his service-connected back disorder.  

While the veteran argues that his right thigh injury was 
caused by his service-connected back disorder, he has not 
presented any competent medical evidence to support his lay 
assertions.  This is required under Caluza, discussed above, 
to establish a well-grounded claim.  The veteran, as a 
layman, is not competent to provide an opinion regarding 
medical causation or the etiological relationship between his 
right thigh injury and his service-connected back disorder.  
See Espiritu.  Furthermore, a review of the evidentiary 
record does not reveal any medical opinion that the veteran's 
right thigh injury has been aggravated by the service-
connected back disorder.  

In the absence of competent medical evidence linking the 
veteran's right thigh injury to a service-connected 
disability, or that his nonservice-connected right thigh 
injury has actually been aggravated by his service-connected 
back disorder, the Board finds that his claim for secondary 
service connection is not well grounded, and the appeal is 
denied.  

Increased Rating

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994); 38 C.F.R. § 4.2 (1999).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41 (1999).  An evaluation of 
the level of disability present also includes consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.49 (1999).  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  
The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. § 4.40 (1999).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  38 
C.F.R. § 4.45 (1999).  

Following the in-service left shoulder injury, the veteran 
had experienced recurrent dislocations of the left shoulder 
which required surgery in 1946.  In 1958, the veteran 
underwent additional surgery for recurrent dislocations, and 
for removal of screws which apparently provided some pain 
relief and improved range of motion in the left shoulder.  
Following that, the veteran was assigned a 40 percent rating 
based on the RO's assessment that the clinical findings of 
severe limitation of motion and muscle atrophy were 
equivalent to unfavorable ankylosis of the left shoulder.  
This disability rating has been confirmed and continued on 
numerous occasions since that time and is currently in 
effect.  

Subsequent clinical data dating from 1959 reflect findings of 
improved range of motion with muscle atrophy and weakness in 
the left shoulder.  Minimal degenerative changes in the left 
shoulder joint were noted on VA examination in 1995.  At that 
time, downward flexion was to 120 degrees, and abduction was 
to 70 degrees.  Internal and external rotation was to 45 
degrees, and there was atrophy of all of the shoulder girdle 
muscles.  The Board notes that the clinical findings in 1995 
were, at least with respect to range of motion in the left 
shoulder, somewhat better than what was recorded in 1959.  (A 
separate 10 percent rating for arthritis of the left arm and 
hand was assigned by the RO in November 1995.)  At the 
personal hearing in October 1997, the veteran testified that 
he had recently undergone surgery for lung cancer.  The 
veteran reported that the surgery included removal of two 
ribs from his left side, and radiation treatment.  He 
testified that the combination of radiation treatment and 
manipulation of the left shoulder during his recent 
hospitalization caused him a great deal of discomfort.  He 
reported that simply touching his skin or taking a shower was 
painful and felt like his skin was burning.  

As noted above, the veteran was assigned a 40 percent rating 
pursuant to Diagnostic Code (DC) 5200, for unfavorable 
ankylosis of the scapulohumeral articulation (where the 
scapula and humerus move as one piece).  It should be noted 
that a 40 percent evaluation is the highest possible rating 
which could potentially be assigned for a minor extremity for 
unfavorable ankylosis of the scapulohumeral articulation.  

The Board has reviewed other Diagnostic Codes which are 
applicable to shoulder joint disabilities, but finds that no 
other code provides a basis for assigning a higher rating.  
Under DC 5201, a 20 percent rating is warranted when the 
motion of the minor arm is limited to midway between the side 
and shoulder level.  A 30 percent rating is warranted when 
the motion of the minor arm is limited to within 25 degrees 
from the side of the body.  The Board notes that DC 5201 does 
not provide for a rating higher than 30 percent for 
limitation of motion of the minor arm.  

Under DC 5202, a 50 percent rating may be assigned where 
there is nonunion of the shoulder (resulting in a false flail 
joint).  A 70 percent rating may be assigned where there is 
loss of head of the humerus (resulting in flail shoulder).  
The Board notes, however, that the evidence does not reflect 
the presence of nonunion of the shoulder or loss of the head 
of the shoulder.  Although after VA clinical examination in 
July 1995, severe arthritis of the left shoulder was noted, 
actual x-ray studies of the left shoulder the following day 
showed only minimal degenerative changes in the shoulder 
joint and did not show loss of the head of the humerus or 
nonunion.  Therefore, a higher rating is not warranted under 
DC 5202.  

As noted above, the veteran is already assigned the maximum 
schedular rating for unfavorable ankylosis of the 
scapulohumeral articulation.  A 100 percent schedular rating 
is provided for a shoulder replacement (prosthesis) as 
provided for by DC 5051 for one year following implantation 
of the prosthesis.  After one year, the evaluation assigned 
would be based on the degree of pain and or weakness in the 
left upper extremity and would be rated by analogy to the 
Diagnostic Codes discussed above.  It is clear that the 
veteran has not had a shoulder replacement.  Thus, the Board 
finds no basis for the assignment of a rating higher than the 
40 percent evaluation currently assigned.  

In arriving at a decision in this case, the Board is aware 
that the veteran has reported that he was awarded 
Supplemental Social Security benefits at age 65 based on 
disability.  Obtaining these records in connection with the 
increased rating benefit would not serve any useful purpose.  
In this regard, the benefits were awarded approximately 10 
years ago, and the medical records would not reveal current 
manifestations of the shoulder disability.  In addition, as 
the veteran is rated the highest possible schedular rating 
given the nature of the disability, obtaining these records 
would not effect the rating to be assigned.


ORDER

As a well-grounded claim of service-connection for a right 
thigh injury secondary to service-connected arthritis of the 
lumbar spine has not been presented, the appeal is denied.  

An increased rating for the veteran's service connected left 
(minor) shoulder disability is denied.  


REMAND

Service connection for a seizure disorder (sometimes 
characterized as epilepsy) was initially denied by the RO in 
January 1947.  The veteran was notified of this decision and 
did not appeal.  The veteran's numerous attempts to reopen 
the claim were denied by the RO, most recently in June 1997, 
on the basis that no new and material evidence had been 
submitted.  Although the veteran did not address this issue 
in the notice of disagreement received in July 1997, he did 
contest the matter at the RO hearing in October 1997, which 
was within one year of notice of the denial of his claim.  As 
his testimony was reduced to a written transcript, it 
satisfies the requirement for a valid notice of disagreement.  
38 C.F.R. § 20.201 (1999).  This issue is not inextricably 
intertwined with the issues on appeal.  Nevertheless, the RO 
has not issued a Statement of the Case (SOC) on this matter, 
which must be done.  38 C.F.R. § 19.26 (1999).  

The Court has held that when there has been an initial RO 
adjudication of a claim and a NOD has been filed as to its 
denial, thereby initiating the appellate process, the 
claimant is entitled to an SOC regarding the denied issue(s).  
The RO's failure to issue such an SOC is a procedural defect 
requiring remand.  Godfrey v Brown, 7 Vet. App. 398, 408 
(1995).  

The veteran also testified that he was receiving Supplemental 
Social Security benefits since he was 65 years old, and 
believed that it was awarded on the basis of disability.  The 
veteran's assertion appears to reasonably raise the issue of 
whether the shoulder disability causes warrants an 
extraschedular rating based on marked interference with 
employment and earning capacity.  In addition, the veteran 
appears to be raising a claim for special monthly 
compensation based on loss of use of the left upper 
extremity.  This claim must be addressed by the RO.  

It does not appear from the evidence that the RO has 
considered the issue of entitlement to an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) for the service 
connected left shoulder disability.  Under Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993), the question of 
extraschedular consideration is a separate issue from the 
issue of the appropriate schedular rating to be assigned.  
Further, under Floyd v. Brown, 9 Vet. App. 88 (1996), while 
the Board may be obliged to raise the issue of potential 
extraschedular consideration based upon a liberal reading of 
the documents and oral testimony of record and make a 
preliminary assessment regarding the applicability of 38 
C.F.R. § 3.321(b)(1), see Smallwood v. Brown, 10 Vet. App. 93 
(1997), the Board cannot make that determination in the first 
instance. 

The Board notes that the Supplemental Social Security 
Decision awarding benefits or the medical records used in 
reaching that determination are not of record.  "Part of the 
Secretary's obligation is to review a complete record.  VA is 
required to obtain evidence, including decisions by 
administrative law judges from the SSA, and to give that 
evidence appropriate consideration and weight."  Baker v. 
West, 11 Vet. App. 163 (1998).  These records should be 
obtained and associated with the claim folder.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 369 (1992).  

In light of the discussion above and to comply with due 
process requirements, the Board finds that additional 
development is necessary.  Accordingly, the case is REMANDED 
to the RO for the following action:  

1.  The RO should inform the veteran of 
the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  He should be invited to 
submit evidence that his left shoulder 
disability causes marked interference 
with employment or frequent periods of 
hospitalization.  

2.  The RO should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
veteran for his service-connected left 
shoulder disability since 1997.  Based on 
his response, the RO should attempt to 
obtain copies of all such records from 
the identified treatment sources, 
including any VA treatment records not 
already of record, and associate them 
with the claims folder.   

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's award of 
Supplemental Social Security benefits, 
including any administrative decision and 
the medical records relied upon 
concerning that claim. 

4.  The veteran should be afforded a VA 
orthopedic examination to determine 
whether he has loss of use of his left 
arm due to his service-connected left 
shoulder disability.  Prior to the 
examination, the veteran should be 
informed of the consequences for any 
failure to appear.  The claims folder 
must be made available to the examiner 
for review, and all indicated tests and 
studies should be accomplished.  The 
clinical findings and reasons upon which 
any opinion is based should be clearly 
set forth.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran has actual 
loss of use of the left arm such that no 
function remains other than that which 
would be equally well served by 
amputation with use of a suitable 
prosthetic appliance.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

6.  After the requested development has 
been completed, the RO should again 
review the veteran's claim for SMC for 
loss of use of the left arm and 
entitlement to an extraschedular rating.  
If the decision pertaining to special 
monthly compensation and an 
extraschedular rating is adverse to the 
veteran, he and any representative should 
be issued a Supplemental Statement of the 
Case.  In the event that either issue is 
adverse to the veteran, the case should 
be returned to the Board for completion 
of appellate review.

7.  The RO should also issue the veteran 
a Statement of the Case on the issue of 
whether new and material evidence has 
been submitted to reopen the claim of 
service connection for a seizure 
disorder.  Finally, he should be notified 
of the need to file a timely substantive 
appeal to this issue should he wish the 
Board to address this matter.  If the 
decision is adverse to the veteran and he 
files a timely substantive appeal, the 
case should be returned to the Board for 
appellate review.

By this Remand, the Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals






